Citation Nr: 0209055	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to rating in excess of 20 percent for residuals 
of cuboid avulsion fracture of the left foot with traumatic 
arthritis. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from 1975 to 1977 and 
from 1985 to 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  On April 14, 1998, a hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  
In July 1998, the Board remanded the veteran's claim for 
additional development, and the case has now returned for 
further adjudication.  


FINDING OF FACT

The veteran's service-connected residuals of cuboid avulsion 
fracture of the left foot with traumatic arthritis is 
manifested by complaints of constant pain, inability to stand 
or walk for any extended time, and a painful limp. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of cuboid avulsion fracture of the left foot 
with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 4.118, Diagnostic 
Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 
5283, 5284, 7803, 7804, 7805 (2001); VAOPGCPREC 23-97 and 9-
98.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for increased rating

During active duty in July 1985, the veteran injured his left 
foot, was diagnosed as having a cuboid avulsion fracture, and 
was placed in a short walking cast.  In November 1988, he was 
diagnosed as having traumatic arthritis of the cuboid fifth 
metatarsal articulation of the left foot.  In May 1989, he 
underwent a left cuboid exostosectomy.  By July 1990, he was 
found to have left foot cuboid post-traumatic arthritis with 
occasional incapacitating exacerbations requiring a cane for 
ambulation.  Because of his foot condition, the veteran 
received a disability discharge with severance pay.

By a September 1991 rating decision, the RO granted service 
connection for status post left cuboid exostosectomy with 
post-traumatic arthritis, and assigned a 10 percent rating 
effective from October 6, 1990.  

In a written statement filed on October 18, 1996, the veteran 
asserted that he had been in pain since discharge from active 
duty, but that in the last several months his foot condition 
had worsened considerably.  He asserted that his ability to 
walk or to stand for over one hour was very limited.  He had 
to hobble around and had a lot of pain in his left foot, up 
to his knee.  He felt as if he had shin splints and muscle 
cramps in his leg.  He requested an examination and a higher 
rating.

During a private outpatient examination in October 1996, he 
complained of pain in his left foot.  Examination revealed 
some minimal tenderness localized over the scar of the dorsal 
lateral cuboid area.  The suture line was well healed without 
edema or erythema.  There was pain on palpation along the 
peroneus longus tendon from just proximal to the 5th 
metatarsal extending plantarally to almost the base of the 
1st metatarsal, with the point of maximum tenderness over the 
peroneal groove.  X-rays showed some mild degenerative 
changes of the cuboid area but this did not appear to be 
significant to the examiner.  In fact, there was no 
significant discomfort on palpation of the calcaneal cuboid 
joint or the cuboid metatarsal joint.  The veteran advised 
that he had an appointment at VA the next week to be casted 
for a functional insert, and he was advised that this should 
help.  Also recommended was a dexamentasone injection 
parallel to the peroneal tendon.  

VA records reflect that the veteran was also seen in an 
outpatient setting in October 1996, complaining of a two- to 
three-week history of left foot discomfort.  He reported 
having limited weight-bearing ability on his left foot.  An 
x-ray revealed an old cuboid fracture and minimal 
degenerative joint disease.  On examination, there was 
minimal tenderness over the plantar surface, but no swelling 
or heat.  Pedal pulses were 2+.  He was to avoid jogging and 
was given pain medication.  During a February 1997 outpatient 
visit, he reported that he had relief from pain when not 
bearing weight on his foot.  While he apparently had a job 
which required him to be on his feet a lot, he did not need 
to take medications to relieve the pain.  On examination, the 
skin of the left foot was supple with no open lesions or 
edema.  Neurological examination was grossly intact.  There 
was localized pain on motion of the cuboid/fifth metatarsal 
base, and pain on weight-bearing and propulsion.  Range of 
motion was otherwise normal and muscle strength was 5/5.    

The veteran underwent a VA examination in February 1997.  He 
reported that over the prior three or four years, the pain in 
his left foot had returned.  He reportedly now had constant 
pain (even at rest) which would worsen with walking.  He 
avoided running.  The pain was described as sharp, and 
ranging from his toes up his leg (and occasionally to the 
hip).  He had tried numerous things for the pain, including 
using a TENS unit (which apparently had not helped at all).  
He had taken Motrin and a variety of other non-steroidal, 
anti-inflammatory drugs but these had reportedly not eased 
the pain.

Neurovascular examination of the left foot was normal.  He 
did appear to have severe pain radiating from the point of 
palpation to the back of his left foot along the lateral 
aspect.  Palpation along a one- to two-inch region along the 
middle of the lateral aspect of the left foot caused a 
shooting pain not only in that area, but also to the back of 
his heels and up his leg.  He had no motor deficits in the 
left foot nor any evidence of arthritis, swelling, or other 
abnormalities.  An x-ray of the left foot revealed mild 
spurring at the posterior aspects of the left and right 
calcaneus.  The osseous structures otherwise appeared 
unremarkable with no fractures identified.  The joints and 
longitudinal arches of the feet appeared preserved.  

By an April 1997 rating decision, the RO increased the rating 
for left foot injury with post-traumatic arthritis, to 20 
percent, effective from October 18, 1996. 

A VA outpatient report dated in June 1997 noted that the 
veteran still had pain and that conservative treatments for 
pain (including a TENS unit, orthotics, and medications) had 
failed.  An MRI revealed possible tendonitis of the flexor 
hallucis longus and post-traumatic arthritis.  During a 
subsequent visit in June 1997, positive Tinel's with 
percussion was noted, with decreased sensation to area, and 
pain with motion.  Pulses were palpable.  Assessment was 
entrapment of sural nerve, peroneal tendinitis, and arthritis 
of the 4th and 5th metatarsal base/cuboid.  

On June 27, 1997, the veteran underwent a neurectomy of the 
left sural nerve and fusion of the left 4th and 5th cuboid 
articulation.  The operative findings included an atrophied 
distal segment of the sural nerve terminating in a mass of 
fibrotic scar tissue, and a loose fragment of the cuboid 
bone.  The veteran was discharged the next day with cast and 
crutches.  A follow-up report dated in July 1997 noted that 
the veteran was driving to work and the hospital.  The cast 
was intact, his toes were movable, and x-ray revealed good 
alignment and bone position, as well as intact fixation.  The 
veteran had the cast removed in August 1997.  He had no 
complaints and x-rays showed good bone fusion and position.  
Pedal pulses were intact.  There was minimal edema at the 
skin incision and no erythema, and skin temperature was cool.  
Sutures were intact and there were no clinical signs of 
infection.  The veteran's status post-left cuboid/fifth 
metatarsal fusion was considered as progressing well.  

During a June 1997 physical therapy session following his 
surgery, the veteran was fitted and gait-trained with 
crutches.  He was able to ambulate with crutches without any 
problems.  An x-ray of the left foot taken in July 1997 
revealed that three surgical screws joined the bases of the 
fourth and fifth metatarsals and the cuboid, and there 
appeared to be anatomical alignment.  Later films with the 
foot in a plaster cast were obtained, and there again 
appeared to be essentially anatomical alignment following the 
arthrodesis procedures.  No fracture or other acute osseous 
changes were identified. 

At a follow-up visit in late August 1997, the veteran 
complained of pain from time to time, but said he was able to 
ambulate with a CAM walker.  Pulses were palpable.  While 
edema was noted, the skin incision had healed and there was 
no erythema or tenderness.  No definite bony union was 
appreciated on x-ray.  At a September 1997 visit, the veteran 
stated that he was satisfied with the results of surgery and 
had no complaints.  He continued to ambulate with a CAM 
walker.  The scar on his lateral aspect appeared well healed 
and there was no pain on palpation.  During an October 1997 
visit, he reported that he could walk for two to three hours 
on the weekends with his CAM walker.  An x-ray revealed a 
solid bony union as well as generalized osteopenia.  There 
was mild spur formation at the posterior aspect of the 
calcaneus and mild pes cavus deformity.  Another October 1997 
x-ray revealed mild spur formation at the posterior aspect of 
the left and right os calcis.  Osseous structures otherwise 
appeared unremarkable.  The joints of the feet appeared 
preserved.  

In a February 1998 written statement, the veteran asserted 
that since his June 1997 surgery, his bones had not healed 
and were beginning to cut the nerves and tendons around the 
cuboid.  He stated that he could not walk a step without 
great pain, nor did the pain lessen very much when he was off 
the foot.  Surgery had eased the continuous pain and made it 
much easier to move.  However, the veteran asserted, he was 
still unable to walk on the left foot without using his 
walker.  Even though he felt that the June 1997 surgery was 
successful, he was mainly concerned with the inability to 
fully use his left foot.  He felt that a 40 percent rating 
for non-use of the foot was "not out of bounds."  He 
reported that his current job as a computer operator required 
him to stand 10 hours a day.  Whenever he stood for three or 
more hours, the pain was the same it had been before his 
surgery.  He had apparently been advised that his pay would 
be cut if he took a more desk-bound position.  He said he was 
unable to work in construction or maintenance (as he had in 
the past) due to his condition. 

Outpatient records reflect that in February 1998, the veteran 
complained of an aching pain in his left arch, and he said 
that he was unable to put pressure on the arch.  He was 
unable to wear special shoes for a long time, so he continued 
to use the CAM walker.  He was referred to orthotics for 
special shoes.  A February 1998 x-ray revealed solid union of 
the tarsometatarsal articulation the 4th and 5th toes, 
transfixed by three orthopedic screws.  The bones and joints 
were, otherwise, within normal limits except for posterior 
spur in os calcis at the attachment of the Achilles tendon.  

The veteran testified before the undersigned Board member at 
the RO in April 1998.  He testified that three months after 
the June 1997 surgery, he needed either crutches or a 
wheelchair for work.  He then went to a brace, which he wore 
until the day before hearing, when he received special shoes 
provided by VA.  The leg brace he had been using was mid-
calf, with a plastic and metal sheet so that the foot would 
not flex.  The left ankle was fine, but he could not flex or 
bend his foot without great pain (i.e., there was no lateral 
movement).  The special shoes had a steel plate in place 
which prevented his bones from grinding, as well as prevented 
his foot from flexing.  

He was reportedly told by VA physicians that this condition 
would get worse.  Following his June 1997 surgery, he would 
go to VA for treatment once a month, but it has now shifted 
to once every two months.  They would make sure his foot was 
healing.  

The veteran had apparently worked as a carpenter and a 
maintenance person in different mills.  He had since gotten a 
job as a computer operator/technician, but since this job 
required him to stand for eight to ten hours a day, he was 
now trying to move to a more desk-bound job.  He had not lost 
any days from work due to his condition because when he had 
the surgery, he took vacation leave.  His job allowed him to 
use a wheelchair while at work as well as a leg brace, and 
his employers had been very accommodating. 

The veteran testified that he was still healing from this 
surgery.  After standing on his feet for four hours, he would 
"go into a lot of pain."  He said that the restricted 
mobility had caused more problems throughout his leg.  The 
foot was more serviceable since the surgery, in that he could 
walk on it, but it was not very comfortable.  The veteran 
said he was in constant pain.  He said that even during the 
hearing, his foot felt as if it was "on fire."  He was used 
to that kind of sensation, however, and felt that he had no 
choice but to live with it.  The veteran would take 800 
milligrams of Naprosyn as needed.  The veteran said the 
grinding and numbness were still present and that the pain he 
felt was basically permanent.  The pain was more intense 
after long periods of standing or mobility, and was not 
affected by the weather.  The scars were well-healed, but 
while they were not painful, they were very tender.  

At a VA outpatient visit in April 1998, the veteran stated 
that he had worn his special shoes for three days, but he 
presented for examination using his CAM walker.  He now 
complained of a dull ache on the side of the foot.  Pulses 
were palpable, there were no open lesions, and the incision 
was well healed.  The veteran was advised that he should 
alternate use of the CAM walker and his new shoes.  During a 
July 1998 visit, the veteran reported that he was wearing his 
special shoes all the time now.  Ten days before, his leg 
apparently "gave out," and he went down in a great deal of 
pain.  He still had a dull ache but it was tolerable.  Pedal 
pulses were palpable, there were no open lesions, and the 
incision appeared well healed with minimal edema.  
Paresthesias were produced upon palpation of the surgical 
region. 

During a January 1999 outpatient visit, the veteran reported 
an 85 percent improvement since the surgery and that he could 
deal with the remaining pain he was experiencing.  He used 
the CAM walker only when absolutely necessary, and was 
otherwise wearing his special shoes.  Pedal pulses were 
intact, and there was no edema, open lesions, or paresthesia.  
During a July 1999 visit, the veteran still presented with 
pain on ambulation.  He said that his steel shoes had broken 
and he was having trouble getting new ones.  Dorsal pedis 
pulses were 1/4 bilaterally, while posterior tibial pulses 
were 2/4 bilaterally.  There was pain on palpation on the 
lateral aspect of the left foot, but muscle strength was 5/5.

At a January 2000 outpatient visit, the veteran continued to 
report a chronic, aching pain on the plantar aspect of the 
left mid foot.  Examination noted pain on palpation but no 
crepitus.  In March 2000, the veteran reported chronic and 
worsening pain.  Pedal pulses were intact.  There was pain 
along the plantar lateral aspect of the foot, near the fusion 
site.  The fusion site was well healed.  He was scheduled for 
hardware removal.

On April 14, 2000, the veteran underwent removal of the 
internal fixation device in his left foot.  Prior to the 
surgery, he reported numbness and increased pain on the top 
of the left foot.  The surgery to remove the hardware went 
well and he was discharged the same day with crutches and a 
post-operative shoe.  

During an outpatient visit subsequently in April 2000, the 
veteran reported that he had stopped taking his pain 
medications.  Pedal pulses were intact and there was edema or 
erythema, although peripheral ecchymosis was noted.  The 
veteran was to continue non-weight bearing with crutches and 
post-op shoes.  At another outpatient visit in April 2000, 
the veteran reported that he had recently fallen on his left 
foot and he started to use his CAM walker to protect it.  
Pedal pulses were intact and there was minimal ecchymosis on 
the dorsal and lateral aspects of the left foot.  The 
incision sites were well healed, with no signs of infection.  
His sutures were removed, and he was to remain non-weight-
bearing for five to seven more days, and then go to partial 
weight-bearing, heel only, for the following seven to ten 
days, and then gradually begin weight-bearing, as tolerated.  

During an outpatient visit in late May 2000, the veteran 
related that it was harder to walk, but the constant pain had 
improved.  Examination revealed a well-healed incision and no 
edema or pain on palpation.  He was noted to be doing well 
and he was to return in four to six months.  During a 
November 2000 outpatient visit, the veteran continued to 
report that he was doing well, although he said that he knew 
the pain would remain forever.  While there was scarring on 
the left foot, no pain on palpation was found on examination. 

The veteran underwent a fee-basis examination for VA purposes 
in February 2002, by an examiner who reviewed the claims file 
in detail.  The veteran reported that despite having 
undergone three surgeries for his left foot, he continued to 
be symptomatic. He reported difficulty in walking, standing, 
and other activities of daily living.  He was employed in a 
job in which he sat down mostly and did minimal to no walking 
or standing.  He had no history of any other joint problems, 
and had no other complaints.  

During the examination, the veteran's gait appeared painful 
and he obviously limped.  His left foot had scar tissues on 
the outer aspect, which were obvious but fairly well healed.  
Gross motor function of the toes and ankle were normal, as 
was sensory examination.  He had mildly increased high arches 
on both feet.  There were no significant abnormal areas of 
pressure.  Distal pulses were well felt.  His intertarsal as 
well as tarsometatarsal movements were painful and weight 
bearing was certainly painful.  

X-rays reflected the surgeries on his foot.  It appeared that 
the third tarsometatarsal might have been fused, but the 
examiner could not be absolutely sure of this.  There were 
mild arthritis changes in the intertarsal joints.  The 
examiner also made the following specific conclusions:

1.  [The veteran's] foot is significantly 
involved, and the severity of the problem 
is moderate.

2.  The [veteran] has post-traumatic 
arthrosis involving the tarsal, as well 
as intertarsal and tarsometatarsal 
joints.  The [veteran] also has 
postoperative tarsometatarsal fusion 
(arthrodesis).  

* * * *

4.  The [veteran] does not have any 
malunion.  However, I cannot rule out the 
arthrodesis at the third metatarsal with 
the tarsal bones.  The [veteran] does not 
have any crepitus.  There is no evidence 
of swelling at this stage.  The veteran 
has pain on standing, walking, and also 
on moving the tarsometatarsal joints, as 
well as the intertarsal joints.  

5.  Obviously, there is pain.  Will this 
lead to more progressive problems in the 
foot . . . the answer to this is more 
than likely.  This is based on the fact 
that he has altered biomechanics of his 
foot.  

The examiner stated that the veteran was partially disabled, 
that his activities of daily living were affected, and that 
his work choice was also limited.  In the examiner's opinion, 
the veteran's disability was progressive.  

By a May 2002 rating decision, the RO assigned two temporary 
periods of total ratings (under 38 C.F.R. § 4.30) for the 
veteran's residuals of cuboid auscultation fracture, based on 
his surgeries in June 1997 and April 2000, with the last 
period ending on May 31, 2000.  However, the RO also 
confirmed the underlying 20 percent disability evaluation for 
this condition.  (By the same rating decision, the RO also 
granted service connection for arthrosis of the left ankle as 
secondary to the left foot disability, and assigned a 10 
percent rating for this condition).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2001).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's left foot disability has been evaluated under 
the provisions of 38 C.F.R. Part 4 Diagnostic Code 5284 
(relating to foot injuries).  Under Diagnostic Code 5284, a 
10 percent rating contemplates moderate impairment, a 20 
percent contemplates moderately severe impairment, and a 30 
percent rating contemplates severe impairment.  With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  
The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2001).    

Over the years, the veteran has generally complained of a 
constant pain (even at rest) which becomes worse when 
standing or walking for extended periods.  Conservative 
treatments have had limited effect and, along with numerous 
outpatient visits, he has undergone surgery twice to 
alleviate his symptoms.  On examinations, he routinely has 
been found to have localized pain on motion and pain on 
weight-bearing and propulsion (with obvious limping).  
However, the severity of the veteran's symptoms have been 
described as "moderate" on VA examination, and he has 
retained the ability to work, drive, and walk (albeit with 
equipment).  The surgeries he has undergone have reportedly 
improved the severity of the constant pain.  This evidence 
reflects no more than, at most, a moderately severe 
disability, and a rating higher than 20 percent under 
Diagnostic Code 5284 is not warranted.  

While he displays pain on weight-bearing and apparently still 
needs aids such as a CAM walker, steel shoe, or crutch to 
move (particularly following surgery), he is still able to 
walk on the foot.  Thus, despite the veteran's claim that he 
is entitled to a 40 percent rating under Diagnostic Code 
5284, there is no evidence that he has completely lost the 
use of his foot. 

Consideration is also given to other potentially applicable 
diagnostic codes.  The veteran does not have flat foot, 
bilateral weak foot, or claw foot, so rating him by analogy 
to Diagnostic Codes 5276, 5277, or 5278 would not be 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278 (2001).  The highest rating possible under Diagnostic 
Code 5279, anterior metatarsalgia, is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5279 (2001).  While the veteran has 
pain and tenderness in the metatarsal region, this is 
compensated under the current diagnostic code, and he could 
not get a separate evaluation for pain under a different 
code, as this would constitute pyramiding. 

The veteran has not been diagnosed as having hallux valgus, 
hallux rigidus or hammer toe, so evaluation Diagnostic Codes 
5280, 5281, and 5282 would not be appropriate.  While x-ray 
evidence shows possible arthrodesis at the third metatarsal 
with the tarsal bones, the examiner in February 2002 
specifically concluded that there was no malunion.  
Therefore, a rating under Diagnostic Codes 5283 is also 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 
5281, 5282, 5283 (2001).  

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97. 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Under Diagnostic Code 5003, 
when limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  For the purpose of rating disability from 
arthritis, multiple involvement of the interphalangeal, 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on a parity with 
major joints. 38 C.F.R. § 4.45(f) (2001).

However, in a precedent opinion, VA's General Counsel noted 
that Diagnostic Code 5284 is a general diagnostic code under 
which a variety of foot injuries may be rated, and that the 
nature of the particular injury determines whether limitation 
of motion is involved.  With respect to fractures of the 
foot, the General Counsel stated that some of these injuries 
may affect range of motion, and said the following: 
"Fractures and dislocations, for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints."  
VAOPGCPREC 9-98 at 5 (citing Jesse C. DeLee, Fractures and 
dislocations of the foot, in 2 Surgery of the Foot 592 (Roger 
A. Mann ed., 5th ed. 1986)).  

In this case, the veteran's residuals of a left foot fracture 
clearly involves limitation of motion.  He has complained of 
the painful movement of his left foot throughout his appeal, 
and he was found to have pain on moving his tarsometatarsal 
and intertarsal joints during the February 2002 examination.  
Yet, while there is limitation of motion of the foot, it has 
already been incorporated in the assignment of the 20 percent 
rating under Diagnostic Code 5284.  Therefore, the 
application of an additional 10 percent rating under 
Diagnostic Code 5010-5003 would be inappropriate in this 
case.  

The Board has also considered whether additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2001). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001). 

The medical evidence in this case demonstrates moderate 
functional loss associated with the veteran's service-
connected residuals of cuboid avulsion fracture of the left 
foot.  The limitations essentially involve difficulty in 
walking, standing, and other activities of daily living.  The 
veteran has pain to touch in a discrete area of the foot.  
Standing or walking for an extending period causes pain.  He 
displays a painful limp while walking.  He has not had, on 
examination or in treatment records, clinical evidence of 
muscle weakness.  There is no evidence that his limitation of 
motion is due to ankylosis, limitation or blocking, 
adhesions, tendon tie-up, or contracted scars.  He does not 
have more movement than normal.  There is no showing of 
excess fatigability or incoordination.  There has been no 
clinical evidence of swelling, deformity, or atrophy.  While 
the veteran has a painful-appearing limp, he nonetheless 
appears able to ambulate.  
 
The limitations of function shown are no more than moderate 
(as concluded in the February 2002 examination report), and 
they are limitations attributable to the pain in the 
veteran's foot.  There is no evidence on which to base a 
finding of more than moderately severe functional impairment 
(reflected in the current 20 percent evaluation) on flare-ups 
or with pain on use, because that level of impairment is 
already reflected in the current evaluation.  In other words, 
the actual functional impairment the veteran has, even with 
pain on use, is moderate, so the current rating for a 
moderately severe disability is adequate to compensate for 
any additional limitation that might result if a flare-up 
caused additional impairment. 

The Board further notes that, "[s]cars, other," are rated 
on the basis of limitation of function of the body part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (2001).  
Scars, which are tender or painful on objective 
demonstration, are rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  Scars that are 
superficial, poorly nourished, and repeatedly ulcerated 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  However, in every instance 
where the schedule does not provide a noncompensable (zero 
percent) evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

The Board finds that the current disability picture presented 
with respect to the scars on the veteran's left foot does not 
support the assignment of an increased rating.  The surgical 
scarring has routinely been described as well healed, and he 
has never claimed having any limitation of motion caused by 
the scarring.  While he has subjectively reported that the 
scars are tender, there was no pain on palpation during his 
May 2000 outpatient visit, and there have been no clinical 
findings suggesting that the scarring is disfiguring.  In 
summary, the medical findings of record simply do not reflect 
that a separate disability rating for the scarring on the 
veteran's left foot is in order.

Based upon the evidence, the 20 percent rating adequately 
compensate the manifestations of the cuboid avulsion fracture 
of the left foot.  While the Board has considered the 
doctrine of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2002).  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability.  The 
preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's residuals of 
cuboid avulsion fracture of the left foot with traumatic 
arthritis.

II. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim for an increased rating does not require 
a particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for an increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
statement of the case in December 1997, and a supplemental 
statement of the case in May 2002.  These documents together 
listed the evidence considered, the legal criteria for 
determining whether an increased rating could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO (in addition to asking the veteran for his 
assistance in an August 1998 letter) has obtained numerous VA 
outpatient treatment and surgical records, and the veteran 
has not indicated that there are any outstanding medical 
records to be considered. 

The veteran testified before the undersigned Board member at 
the RO in April 1998, and in July 1998, the Board remanded 
the veteran's claim for additional development.  After the RO 
obtained a large number of VA outpatient and surgical 
records, the veteran underwent a fee-basis examination for VA 
purposes in February 2002.  The report of this examination 
indicates that the examiner carefully reviewed the claims 
file.  VA has undertaken reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for increased rating. 

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case yet again to the RO (which 
considered the VCAA in its May 2002 supplemental statement of 
the case).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of cuboid avulsion fracture of the left foot with traumatic 
arthritis, status post cuboid exostosectomy and fusion of the 
4th and 5th metatarsals, is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

